DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21, 31 and 41 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 2/15/2021 is acknowledged.  Applicant also elected SEQ ID NO: 6 as a species election.  However, claim 41 does not recites a specific sequence. 
Accordingly, claims 1-21 and 31 are withdrawn from consideration for being directed to non-elected subject matter.  Claim 41 is currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2019 and 2/5/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (Clinical Cancer Res. Vol.21, No. 17, 9-1-2015, pages 4014-4021), in view of Russell et al (US 6,297,004).
Ota et al. teach inhibition of PD-1-PDL1 interaction with antibodies specific for this protein is a promising approach to cancer treatment, and the expression level of PD_L1 at the tumor cell surface has been found to correlate with the likelihood of a response to PD-1 or PDL1 targeted therapy (see page 4014, 2nd col., lines 1-5). Ota et al. teach PD-L1 is expressed in many types of human cancer including NSCLC, and specifically in NSCLC cells positive for EML4-ALK than those wild type for both EGFR and ALK (see page 4020, 1st col., 2nd paragraph).  Ota et al. also teach that PD-L1 expression is higher in NSCLC specimen with ALK rearrangement, and EGFR mutations, and making therapies that targets PD-L1 promising (see page 4020, 2nd col., 2nd paragraph).
However, Ota et al. do not teach administering a genetically modified virus that expresses a polypeptide comprising a PD-L1 targeting domain on its surface under conditions wherein the virus is capable of infecting a cancer cell expressing PD-L1.
Russell et al. teach a method of making replication defective viruses displaying antibodies and other nonviral peptides, polypeptides or glycoproteins and encapsidating genes encoding therapeutic products could be used to achieve efficient and selective delivery and expression of the encapsidated genes to target cells for many different applications (see col.17, lines 55-60).  Russell et al. teach that replicating virus displaying antibodies or other nonviral peptides could be used for targeted virotherapy, such as infection of a B cell lymphoma idiotype by tumor specific antigen (see col. 19, lines 3-9).  Russell et al. demonstrated making a functional antibody fragment display on the surface of a retroviral particle fused to envelope protein (see col.29, lines 35-38), and viral particles displaying 425 antibody is able to targeting cells that express EGF receptors (see col.31, lines 4-22).
It would have been obvious to an ordinary skilled in the art that using virus displaying PD-L1 binding domain to deliver therapeutic agents to treat cancer in a mammal based on the combined teaching from Ota et al. and Russell et al. The ordinary skilled in the art would have been motivated to do so because it is favorable to target cancer cells that express PD-L1 but not normal cells. The level of skill in the art is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to express and display PD-L1 targeting domain, such as a PD-L1 antibody on a viral surface following combined teaching from Ota and Russell. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636